DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0000414 A1.



Response to Amendment
The amendment filed on 12/13/2021 has been entered:
Claim 1 – 18 remain pending in the application;
Claim 9, 10, 12, 13, 15 and 16 are amended.

Applicant’s amendments to claims OVERCOME the 112(b) claim rejections to claim 15 and 16 as set forth in the Non-Final Office Action mailed on 08/13//2021. The corresponding 112(b) claim rejections are withdrawn.
Applicant’s amendments and arguments DO NOT overcome
Applicant’s amendments to specification introduce NEW MATTER and results in new grounds of claim objection.


Response to Arguments
Applicant’s remarks with respect to the claim rejections of claim 1, 4 – 7 and 9 – 18 under 35 U.S.C. 112(a) and/or 112(b) have been fully considered but they are not persuasive. The corresponding 112 claim rejections are maintained.

Regarding the 112 rejections to claim 1, 4 – 7, 9 – 11, 14, 17 and 18, applicant amended the specification to include “The B-mode image data is a non-contrast image taken without using microbubbles”, and submitted on p.9 – 10 that “This clarification is believed to be fully consistent with paragraphs [0003] and [0004] of Applicant's US patent pub. no. (US2019/0000414A1)”; “Furthermore, as Applicant previously noted, if microbubbles are used in contrast imaging, it is usually specified in the description. The term "microbubbles," however, is not mentioned anywhere in the description as can be seen from the following and thus, one skilled in the art would have recognized that the "image data" refers to "non-contrast image data acquired without using microbubbles." As described in para. [0057] of Applicant's patent pub.”
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, applicant’s amendments to specification introduces NEW MATTER which does not have support in originally filed disclosure. The specification in [0003] and 
Second, the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i). In this case, there is no basis recited in the original specification to support the exclusion of microbubbles. Applicant merely relies on the false assumption that one skilled in the art would recognize the “image data” as “non-contrast image data acquired without using microbubbles”.
Thus, applicant’s remarks with respect to the 112 claim rejections of claim 1, 4 – 7, 9 – 11, 14, 17 and 18 have been fully considered but they are not persuasive. The corresponding 112 claim rejections are maintained.

Regarding the 112 rejections to claim 9, 12, 13, 15 and 16, applicant amended the claim to replace limitation “difference” with limitation “subtraction”, and submitted on p.11 that “consistent with paragraphs [0062]-[0069] of Applicant's US patent pub. no. application (US2019/0000414A1) to clarify that the claimed feature relates to common "subtraction images" and "subtraction process" of images.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
There is no disclosure regarding the subtraction image or subtraction process in [0062] – [0069] of the specification. The term “difference” recited in the specification does not equal to the subtraction. The term difference can be in many categories in the There is no detailed algorithm or equation disclosed in the specification specifically disclose the subtracting calculation.
Thus, applicant’s remarks with respect to the 112 rejections to claim 9, 12, 13, 15 and 16 have been fully considered but they are not persuasive. The corresponding 112 claim rejections are maintained.


Applicant’s arguments with respect to the rejection of claim 1 – 18 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of Independent claim 1 and 17, applicant submitted on p.11 that “Ta merely discloses a technique using contrast images (see Abstract), and Ta fails to disclose that a fluttering phenomenon in non-contrast images is used to judgment of whether a tumor is malignant or benign”. Applicant’s arguments have been fully considered but they are not persuasive.

Thus, applicant’s arguments regarding the rejection of Independent claim 1 and 17 have been fully considered but they are not persuasive.

Regarding the rejection of independent claim 15 and 16, applicant amended the claim to replace limitation “difference” with limitation “subtraction”, and submitted on p.11 that “as Equation {7} of Kamiyama is different from a "subtraction image" or a "subtraction process". Applicant respectfully submits that independent Claims 15 and 16 are also patentable over the cited references.” Applicant’s arguments have been fully considered but they are not persuasive for the following reason.
Kamiyama does disclose the subtraction process for each position at two different time points, as shown in the index calculation equation (7). Further in [0048], Kamiyama explicitly disclose that result of index calculation of equation (7) is in the forma of graph or map, which has the same meaning of “image” as defined in the art.
Thus, applicant’s arguments regarding the rejection of Independent claim 15 and 16 have been fully considered but they are not persuasive.

Overall, applicant’s remarks on p.9 – 11 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Specification
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The B-mode image data is a non-contrast image taken without using microbubbles” in page 15, lines 11 – 31.
Applicant relies on [0003], [0004] to support the above amendment. However, the original specification in [0003] and [0004] only discloses difficulties in the state of the art, which does not necessarily equal to the disclosure that the present invention is not using microbubbles.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitations “non-contrast images” in claim 1, 4 – 7, 9 – 11, 14, 17 and 18, limitations “the non-contrast images being taken without using microbubbles” in claim 1 and 17, the corresponding disclosure in in the specification of present application is recited as: “it is difficult to detect hemangiomas through non-contrast imaging processes such as those using a Doppler mode or the like” in [0004]; “More specifically, the signal processing circuitry 120 generates the data (the Doppler data) obtained by extracting moving member information such as average velocity, dispersion, power, and the like with respect to multiple points, by performing a frequency analysis to obtain velocity information from the reflected-wave data and 
The term “non-contrast images” is neither a well-defined term in the art, nor explicitly defined in the specification of present application. Applicant only use Doppler imaging as an example of “non-contrast imaging” but there is no definition disclosed of “non-contrast images”. It is unknown what image can be defined as non-contrast. In the art of imaging and image processing, “contrast” could be interpreted in many different categories. A “contrast” could be an inherent property of any image meaning the difference in intensity or luminance or color to make object distinguishable. In another 
In addition, the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i). In this case, there is no basis recited in the specification to support the exclusion of microbubbles. Applicant merely relies on the false assumption that one skilled in the art would recognize the “image data” as “non-contrast image data acquired without using microbubbles”. However, even recited as “B-mode image data” in the specification, the B-mode image data could be acquired with administration of microbubbles. There is no implicit basis for the negative limitation to exclude the microbubbles or contrast agent in original disclosure.
Thus, the amended limitation “non-contrast images” is NEW MATTER introduced in the amendment which fails to comply with the written description requirement.

Regarding limitation “generates a plurality of subtraction images, by performing a subtraction process between the plurality of non-contrast images … the subtraction process subtracting pixel intensity values of respective pixels occurring at the frame interval set in advance” in claim 9, limitations “the plurality of subtraction images” in claim 10, 15 and 16,  and limitations “the subtraction process” in claim 12 and 13, “to subtract, on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series, between brightness values in an identical position in claim 15 and 16, the corresponding disclosure in the specification of present application is recited as: “FIG. 5 is a drawing for explaining a difference calculating process performed by the image processing circuitry 130 according to the first embodiment” in [0054]; “At step S203, the image processing circuitry 130 generates a plurality of difference images, by performing a difference calculating process between images by using a frame interval that is set in advance” in [0062]; “The difference calculating process performed by the image processing circuitry 130 according to the first embodiment will be explained, with reference to FIG. 5. FIG. 5 illustrates a process of generating a difference image (bottom) from a B-mode image (top) by performing the difference calculating process. More specifically, the top section of FIG. 5 illustrates a chronological fluctuation in the pixel value of a certain pixel in B-mode images. Further, the bottom section of FIG. 5 illustrates a chronological fluctuation in the pixel value (the difference value) of the certain pixel in difference images” in [0064]; “The difference calculating process performed by the image processing circuitry 130 according to a modification example of the first embodiment will be explained, with reference to FIGS. 8 and 9. FIGS. 8 and 9 are drawings for explaining the difference calculating process performed by the image processing circuitry 130 according to the modification example of the first embodiment” in [0103].
However, neither the specification nor the figures explain the detail of the claimed “subtraction process” or “subtraction images”. There is no disclosure in the specification recites “subtracting pixel intensity values”. Fig.5 does not show anything related to There is no detailed algorithm or equation disclosed in the specification specifically disclose the subtracting calculation.
Thus, the above amended limitations are NEW MATTER introduced in the amendment which fail to comply with the written description requirement.

Therefore, claim 1, 4 – 7, 9 – 18 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding limitations “non-contrast images” in claim 1, 4 – 7, 9 – 11, 14, 17 and 18, since there is no written description support for the limitations, it is also unclear what the term “contrast” means when used to describe images. It is unclear how an image could be identified as “non-contrast” image without knowing the definition.
Thus, the amended limitations “non-contrast images” render claims indefinite. For the purpose of examination, the “non-contrast images” is interpreted as any reasonable image.

Regarding limitations “the non- contrast images being taken without using microbubbles” in claim 1 and 17, since the above amended limitation is NEW MATTER which does not have written description support (see above 112a rejections), the above amended limitation also renders claim indefinite. By reciting the term “using”, it is unclear what operation is considered as “taken without using microbubbles”, since there is no such disclosure regarding microbubbles in original disclosure. It is unclear the negative limitation is intended to exclude the administration of microbubbles as contrast agent or to exclude the usage of microbubbles as tissue activity exciter, since the microbubble can be used for multiple purposes in different manners in the art of imaging. In addition, according to the plain meaning of claim language, an image is taken using imaging device such as transducers, image sensors or equivalent, which 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable imaging operation.

Regarding limitations “the plurality of non-contrast images” in claim 4 line 3, claim 5 lines 3 – 4, claim 6 line 4, claim 7 line 3, and claim 18 line 2, it is unclear from the limitation language that the above non-contrast images are images introduced in claim 1 lines 3 – 4 or images resulting from the speckle noise reducing process introduced in claim 1 lines 6 – 7, since the above claims are either directly or indirectly dependent on claim 1.
Thus, the above limitations render claims indefinite. For the purpose of examination, the above limitations are interpreted as any reasonable images in the any reasonable position of the streamline of image processing.

Therefore, claim 1, 4 – 7, 9 – 11, 14, 17, 18 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ta et al. (Automating tumor classification with pixel-by-pixel contrast-enhanced ultrasound perfusion kinetics; published online on 03/22/2012) (hereinafter "Ta"), and in evidence of Mammone et al. (US 2014/0066767 A1; published on 03/06/2014) (hereinafter "Mammone").

Regarding claim 1, Ta discloses an image processing apparatus comprising processing circuitry ("The work presented in this article represents a pilot study on developing a computer-aided diagnosis {CAD} system … acquired from contrast-enhanced ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein the computer system includes processing circuitry as inherent component) configured:
to perform a speckle noise reducing process on each of a plurality of non-contrast images (see 112b rejection; "An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was subsequently used in envelope-curve related metrics." Page 02C103-4 to 02C103-5, 112b rejection; “Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging); and
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of non-contrast images resulting from the speckle noise reducing process (see 112b rejection; "Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).



Regarding claim 5, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein, before performing the speckle noise reducing process ("The time-intensity curves were analyzed following motion correction ..." Page 02C103-3, C. Image analysis), the processing circuitry performs a movement correcting process to correct a movement between images, on the plurality of non-contrast images (see 112b rejection; "To minimize the impact of breathing motion on pixel-based measurements, an affine image registration technique that maximizes mutual information was applied to correct lateral motion throughout each CEUS video." Page 02C103-3, C.1. Image registration).


the processing circuitry performs a filtering process to extract only a specific frequency component on the plurality of non-contrast images (see 112b rejection; "To reduce the impact of noise artifacts, the video signal of each pixel was filtered with a low pass filter designed with a cutoff frequency at 0.125 Hz to eliminate noise spikes …" Page 02C103-4; C.2. Time-intensity curve processing and analysis), and
the processing circuitry calculates the index values on a basis of a plurality of non-contrast images resulting from the filtering process (see 112b rejection; "Following the above steps, the data were linearized … Measurements of perfusion kinetics were mostly derived from these linearized TICs." Page 02C103-5, C.2. Time-intensity curve processing and analysis).

Regarding claim 14, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein, as the index value, the processing circuitry calculates a fluctuation coefficient in a time direction in each of the multiple positions in the non-contrast plurality of images resulting from the speckle noise reducing process (see 112b rejection; "… for example, the standard deviation of the intensity normalized to the peak intensity of each pixel {ISDN}—a variable that measures the fluctuations of the intensity of each pixel over time." Page 02C103-5, C.2. Time-intensity curve processing and analysis). 

ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein ultrasound video is inherent result of an ultrasound apparatus) configured:
to perform a speckle noise reducing process on each of a plurality of non-contrast images (see 112b rejection; "An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was subsequently used in envelope-curve related metrics." Page 02C103-4 to 02C103-5, C.2. Time-intensity curve processing and analysis; in signal/image processing, envelope processing is one kind of speckle reduction processing, which is evidenced by Mammone as detailed later) that were acquired by using an ultrasound wave ("Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging) and are in a time series ("With the cine capture turned on … and the recording continued for 3 min to observe …" Page 02C103-3, B. Ultrasound imaging), the non-contrast images being taken without using microbubbles (see 112b rejection; “Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging); and
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of non-112b rejection; "Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).

Regarding claim 18, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein the plurality of non-contrast images are a plurality of B-mode images (see 112b rejection; “Table III shows the total sum of squared differences of B-mode pixel intensities from frame to frame as a metric of motion pre- and post-motion correction.” Page 02C103-4, 1. Image registration).


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (JP 2006087744 A; published on 04/06/2006) (hereinafter "Kamiyama").

Regarding claim 15, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the 
to subtract, on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series (see 112a rejection; "The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; see equation 7, there is a subtraction between two time points at same position), between brightness values in an identical position in each image (see equation {7}) by using a frame interval that is set in advance for the plurality of images ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]) to generate a plurality of subtraction images ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; "After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]);
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest with respect to each of a plurality of temporal phases ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on 
to calculate one selected from between a sum and a statistical value of the index values corresponding to the plurality of temporal phases with respect to each of the multiple positions within the region of interest ("FIG. 9 is an example of a display suitable for presenting each evaluation index of {1} to {4}, {6}, and {7}. As shown in the figure, the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).

Regarding claim 16, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to subtract, on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series (see 112a rejection; "The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second ≦ r ≦ N−1} that moves." [0046]; see equation 7, there is a subtraction between two time points at same position), between brightness values in an identical position in each image (see equation {7}) by using a frame interval that is set in advance for the plurality of images ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]) to generate a plurality of subtraction images ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; "After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]);
to calculate an index value indicating fluttering of image signal intensities in a time direction, in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]) on a basis of the plurality of subtraction images ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 2, 7 – 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama.

Regarding claim 2, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry is further configured to generate a parametric image on a basis of the index values with respect to the multiple positions within the region of interest.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry is further configured to generate a parametric image on a basis of the index values with respect to the multiple positions within the region of interest ("After the first position setting, the evaluation index calculation of {6} and {7} above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it 

Regarding claim 7, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry performs, on the plurality of non-contrast images, a converting process to extract fluttering of a hemangioma in an orthogonal coordinate transformation, and the processing circuitry calculates the index values on a basis of a plurality of non-contrast images resulting from the converting process.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry performs, on the plurality of non-contrast images, a converting process to extract fluttering of a hemangioma in an orthogonal coordinate transformation (see 112b rejection; "The output detection data is calculated into spatial distribution information such as frame correlation and coordinate conversion by the image generation circuit 24 at the subsequent stage." [0019]), and 
the processing circuitry calculates the index values on a basis of a plurality of non-contrast images resulting from the converting process (see 112b rejection; "The image generation circuit 24 is connected to the image memory 27 and is provided for storing data handled by the image generation circuit 24." [0019]; "Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27 ..." [0021]).


Regarding claim 8, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry calculates the index values, after selectively eliminating, from the image signal intensities, a fluttering component of the fluttering.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry calculates the index values ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]), after selectively eliminating, from the image signal intensities, a fluttering component of the fluttering ("Or the thing extracted by the band pass filter {BPF} for the speed component of the 'fluctuation phenomenon' estimated to be based on the movement of blood flow is displayed on a graph or the like to be described later." [0044]; removing other frequency component is the inherent function of band pass filter).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it 

Regarding claim 9, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 8, and Kamiyama further teaches wherein the processing circuitry generates a plurality of subtraction images, by performing a subtraction process between the plurality of non-contrast images resulting from the speckle noise reducing process (see 112a and 112b rejection; "The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; here the similarity for each point is equivalent to difference images) while using a frame interval set in advance for the plurality of non-contrast images resulting from the speckle noise reducing process ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]), the subtraction process subtracting pixel intensity values of respective pixels occurring at the frame interval set in advance (see equation {7}), and
the processing circuitry calculates the index values by using the plurality of subtraction images ("After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]).


Regarding claim 12, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry performs the subtraction process by using the frame interval designated by an operator ("The operator moves the appearing straight line or the pointer P to a desired position by an external input device such as the trackball 13a, and sets the first position by performing a predetermined operation." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 13, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry determines the frame interval ("The operator moves the 
the processing circuitry performs the subtraction process by using the determined frame interval ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Urbano et al. (US 2012/0085174 A1; published on 04/12/2012) (hereinafter "Urbano").

Regarding claim 4, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of non-contrast images.
However, in the same field of endeavor, Urbano teaches wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of non-contrast images (see 112b rejection; "Image processor 328 may accept either complex and/or detected tissue image data and then filter it temporally (i.e., frame to frame) and spatially to enhance image quality by improving contrast resolution (e.g., by reducing acoustic speckle artifact) ..." [0066]; "Temporal filtering and/or persistence is commonly applied to frames of ultrasound data ... low-pass filtering across frames can reduce random additive noise ..." [0068]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the preprocessing of image as taught by Ta with the temporal filtering as taught by Urbano. Doing so would make it possible to "reduce random additive noise while preserving or enhancing image structures" (see Urbano; [0068]).


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama, as applied in claim 9, and .

Regarding claim 10, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, except wherein with respect to each of the plurality of subtraction images, the processing circuitry calculates a summation value by adding together an absolute value of a pixel value of each of the pixels of the respective subtraction image and absolute values of pixel values of surrounding pixels thereof, with respect to each of the plurality of non-contrast images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of the pixel value of each of the pixels of the respective non-contrast image resulting from the speckle noise reducing process and the pixel values of the surrounding pixels thereof, and the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value.
However, in the same field of endeavor, Hossack teaches wherein with respect to each of the plurality of subtraction images, the processing circuitry calculates a summation value by adding together an absolute value of a pixel value of each of the pixels of the respective subtraction image and absolute values of pixel values of surrounding pixels thereof ("... the levels of the sum of absolute differences (SAD) for the minimum and its neighbors are compared to determine the likely position of the minimum to sub-pixel resolution." [0071]),
with respect to each of the plurality of non-contrast images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of 112b rejection; "… is compared to the average sum of absolute differences." [0171]), and
the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value ("A curve or table of weights as a function of a ratio or other function relating the minimum to average sum of absolute differences is determined empirically. For example, the minimum sum of absolute differences is compared to the average sum of absolute differences ... such as speckle decorrelation, is used to estimate out-of-plane movement {elevational movement} ..." [0171]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluctuation calculation as taught by Ta with the motion estimation as taught by Hossack. Doing so would make it possible to provide "an improved compounding method that provides versatility and is quick to execute" (see Hossack; [0007]).

Regarding claim 11, Ta in evidence of Mammone and in view of Kamiyama and Hossack teaches all claim limitations, as applied in claim 10, and Kamiyama further teaches wherein, as the index value, the processing circuitry calculates one selected from between a sum and a statistical value of the quotient values of each of the pixels in the plurality of non-contrast images resulting from the speckle noise reducing process (see 112b rejection; "FIG. 9 is an example of a display suitable for presenting each the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793